Case 2:13-cv-11734-NGE-DRG ECF No. 122, PageID.1447 Filed 07/09/21 Page 1 of 16




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


  INTERNATIONAL UNION,
  SECURITY POLICE AND FIRE                     Case No.: 13-cv-11734
  PROFESSIONALS OF AMERICA
  (SPFPA),
                                               Case No. 14-cv-11484
       Plaintiff,
  v.
  STEVE ANGELO MARITAS                         Hon. Nancy G. Edmunds
       Defendant.                              Hon. David R. Grand




  SPFPA’S MOTION TO REOPEN CLOSED CASES AND FOR SANCTIONS
               AGAINST MARITAS FOR VIOLATING
             ORDER AND SETTLEMENT AGREEMENTS

         Plaintiff International Union, Security, Police and Fire Professionals of
 America (“SPFPA”) respectfully move this Court, under Fed. R. Civ P. 60(b)(6) and
 the Court’s inherent authority, to reopen SPFPA’s two previously closed,
 consolidated lawsuits against Defendant Steve Maritas (“Maritas”) because Maritas
 is in violation of this Court’s own Stipulated Order Enforcing Agreement in case no.
 13-cv-11734, as well as the parties’ settlement agreements which resolved both of
 those lawsuits. SPFPA requests the Court require Maritas to comply with the Court’s
 2013 Stipulated Order and the parties’ Settlement Agreements, sanction Maritas for
 his bad faith actions in failing to comply with his obligations under the Order and
 Settlement Agreements and award SPFPA costs and attorney fees.
Case 2:13-cv-11734-NGE-DRG ECF No. 122, PageID.1448 Filed 07/09/21 Page 2 of 16




       Per Local Rule 7.1(a)(2)(A), counsel for SPFPA conferred with opposing
 counsel and explained the nature of this motion and its legal bases and requested but
 did not obtain concurrence in the relief sought.

 Date: July 9, 2021



                                               Respectfully submitted,


                                               By: /s/ Scott A. Brooks
                                               Scott A. Brooks (P35773)

                                               /s/ Matthew J. Clark
                                               Matthew J. Clark (P76690)

                                               GREGORY, MOORE, BROOKS &
                                               CLARK, P.C.
                                               Attorneys for Plaintiff
                                               28 W. Adams Avenue, Suite 300
                                               Detroit, MI 48226
                                               Tel: (313) 964-5600
                                               matt@unionlaw.net
                                               scott@unionlaw.net




                                           2
Case 2:13-cv-11734-NGE-DRG ECF No. 122, PageID.1449 Filed 07/09/21 Page 3 of 16




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


  INTERNATIONAL UNION,
  SECURITY POLICE AND FIRE                 Case No.: 13-cv-11734
  PROFESSIONALS OF AMERICA
  (SPFPA),
                                           Case No. 14-cv-11484
       Plaintiff,
  v.
  STEVE ANGELO MARITAS                     Hon. Nancy G. Edmunds
       Defendant.                          Hon. David R. Grand




 BRIEF IN SUPPORT OF SPFPA’S MOTION TO REOPEN CLOSED CASES
     AND FOR SANCTIONS AGAINST MARITAS FOR VIOLATING
             ORDER AND SETTLEMENT AGREEMENTS
Case 2:13-cv-11734-NGE-DRG ECF No. 122, PageID.1450 Filed 07/09/21 Page 4 of 16




                                   Issues Presented

       A court has inherent authority to enforce its own orders and agreements

 resolving litigation pending before them. The parties to this case stipulated to this

 Court’s previous order enforcing a settlement agreement (as well as separately

 executing that settlement agreement and two other agreements). Defendant has since

 violated this Court’s order, as well as three related agreements.




                                           1
Case 2:13-cv-11734-NGE-DRG ECF No. 122, PageID.1451 Filed 07/09/21 Page 5 of 16




                               Controlling Authority

 Fed. R. Civ. P. 60(b)(6)

 Kukla v. Nat’l Distillers Prods., Co., 483 F.2d 619, 621 (6th Cir. 1973)




                                           2
Case 2:13-cv-11734-NGE-DRG ECF No. 122, PageID.1452 Filed 07/09/21 Page 6 of 16




 I.    INTRODUCTION

       Plaintiff SPFPA is the oldest, largest, and fastest growing labor union
 representing security police professionals across the United States and Canada.
 Defendant Steve Maritas is a disgruntled former SPFPA employee who has, since
 being terminated by SPFPA, started several failed or struggling unions in an
 unsuccessful attempt to rival SPFPA. In doing so, Maritas commenced a series of
 improper acts and misconduct, and the parties have, over the last decade, engaged in
 several lawsuits against one another. Two of those lawsuits—one filed in 2013 and
 one in 2014—were brought before this Court before ultimately settling. SPFPA
 expected that those settlements would resolve the parties’ issues, but that was
 apparently merely wishful thinking.
       Evidently suffering a serious case of buyer’s remorse, Maritas now proceeds
 as if he never agreed to the parties’ previous settlement agreements and this Court’s
 own Order. Those documents—to which Maritas explicitly assented—place various
 requirements on both parties, including several on Maritas without any temporal
 limitation. Among those provisions, Maritas was required to return all SPFPA
 property, without keeping any copies, and he is precluded from using SPFPA’s name
 or acronym on any website. Unfortunately, despite numerous attempts to convince
 Maritas to abide by his agreements with SPFPA, Maritas has consistently breached
 them. He has repeatedly used SPFPA photographs and contact information which he
 previously claimed he did not possess or had destroyed, plus SPFPA’s name and
 acronym, against SPFPA in an attempt to drive SPFPA local members to his own
 rival union.
       Despite SPFPA’s efforts to resolve Maritas’s breaches informally, Maritas left
 SPFPA with no choice other than to seek assistance from this Court in enforcing the
                                          3
Case 2:13-cv-11734-NGE-DRG ECF No. 122, PageID.1453 Filed 07/09/21 Page 7 of 16




 parties’ previous agreements. Hence, for the reasons set forth below, SPFPA asks this
 Court to enforce its previous Order (which mirrors the parties’ previous settlement
 agreements), and sanction Maritas for his violations.


 II.   FACTS
       A.     SPFPA filed two lawsuits against Maritas, which the parties
              ultimately settled.
       SPFPA hired Maritas in 2002 as its organizing director. On or about August 3,
 2010, SPFPA and Maritas entered in an agreement (“2010 Agreement”), which,
 among other terms, provided the following:

              1.    Upon termination of employment for any reason,
        the employee shall deliver promptly to the International Union
        all Union books, records, filed and other property of any kind in
        the Employee’s possession or under his/her control.

              ...

              4.    Any breach of this Agreement will constitute
       grounds for … a suit for damages and injunctive relief. Employee
       further understands and agrees that he/she must reimburse the
       International Union for all costs and attorney fees sustained by it
       in the administration or enforcement of this Agreement.
 Exhibit A, Affidavit of David L. Hickey, Exhibit 1. (Future references to this
 Affidavit are styled “Hickey Affidavit.”) On or about February 7, 2013, SPFPA
 terminated Maritas’s employment.
       Two months later, on April 17, 2013, SPFPA filed suit against Maritas in this
 Court (Case no. 13-cv-11734), for, inter alia, breach of the 2010 Agreement and
 trademark infringement (“2013 Litigation”). To resolve the 2013 Litigation, this


                                           4
Case 2:13-cv-11734-NGE-DRG ECF No. 122, PageID.1454 Filed 07/09/21 Page 8 of 16




 Court entered the parties’ Stipulated Order Enforcing Agreement (“2013 Order”).
 Hickey Affidavit, Exhibit 2. The Order “enjoins Defendant from violation of the
 August 3, 3010 Agreement” and states further, “without time limitation” Maritas
 shall:

                 6.     Refrain from using SPFPA’s trademarks, including but not
           limited to Plaintiff’s name and acronym (“SPFPA”);

                  7.     Remove all websites under his control containing
           Plaintiff’s name or acronym in the domain name or within the website
           materials from the internet;

                  8.     Immediately take all steps necessary to transfer ownership
           of all domain names or social media accounts within Defendant’s
           control containing Plaintiff’s trademarks including its name or acronym
           to Plaintiff.

 Exhibit 2, p. 1-2. The 2013 Order, at Paragraph C, also required Maritas to “promptly

 deliver to Plaintiff all Union books, records, filed and other property of any kind in

 Defendant’s possession or control to Plaintiff, including all copies, and Defendant

 shall not retain the original or copies of any such property.” Hickey Affidavit, Exhibit

 2, p. 3

           In furtherance of the 2013 Order, and as referenced in that Order, the parties

 entered into a settlement agreement (“2013 Agreement”) whereby Maritas similarly

 agreed to the following terms, inter alia:


                 1.    Maritas shall honor all terms of the August 3, 2010
           Agreement, the terms of which are incorporated herein as part of this
           Settlement Agreement.

                                              5
Case 2:13-cv-11734-NGE-DRG ECF No. 122, PageID.1455 Filed 07/09/21 Page 9 of 16




             2.    Maritas shall refrain from violating the SPFPA’s rights
       regarding use of its trademarks, including the SPFPA name and
       acronym;

              3.   Maritas shall immediately take all steps necessary to
       transfer ownership of all domain names or social media accounts within
       Maritas control containing the SPFPA’s trademarks (including name or
       acronym) to the SPFPA;

             ...

             5.    Defendant shall honor all terms of the Court’s Stipulated
       Order Enforcing Agreement [2013 Order];

             ...

             8.     The parties agree that if a party must seek enforcement of
       this Settlement Agreement and/or the Stipulated Order Enforcing
       Agreement, among any other damages that it may prove, that party if
       successful shall be entitled to its costs and attorney fees.

 Hickey Affidavit, Exhibit 3.

       SPFPA again filed suit against Maritas in this Court (Case no. 14-cv-11484),

 for, inter alia, breach of contract, copyright infringement, and fraud (“2014

 Litigation”). To resolve the 2014 Litigation, the parties entered into another

 settlement agreement (“2016 Agreement”) whereby Maritas again agreed to honor

 the terms of the 2010 Agreement and 2013 Agreement:


             2.    Each party shall honor all terms of the August 3, 2010
       Agreement (Exhibit 1) that do not have a temporal limitation, including
       Paragraphs 1 and 2 requiring Maritas to return all SPFPA records and
       the on-going requirement that Maritas not disclose any confidential
       information of the SPFPA. In doing so, and by entering into this

                                         6
Case 2:13-cv-11734-NGE-DRG ECF No. 122, PageID.1456 Filed 07/09/21 Page 10 of 16




        Agreement, Maritas certifies that he has no possession or access to any
        SPFPA records or other materials as described in the August 3, 2010
        Agreement, Paragraph 1, and that to the extent that he did so before, he
        has permanently destroyed any such paper and/or permanently deleted
        any such electronic records including but not limited to e-mails and
        attachments.

                3.    Defendant shall honor the terms of the June 18, 2013
        Settlement Agreement that do not have a temporal limitation,
        specifically, Paragraph 2 regarding the SPFPA’s rights regarding use of
        its trademarks, including the SPFPA name and acronym and Paragraph
        3, requiring Defendant, to the extent he has not already done so, to take
        all steps necessary to transfer ownership of all domain names or social
        media accounts within Defendant’ control containing the SPFPA’s
        trademarks (including name or acronym) to the SPFPA.

               ...

               5.      The parties agree that if a party must seek enforcement of
        this Settlement Agreement, among any other damages that it may prove,
        that party, if successful, shall be entitled to its costs and attorney fees.

  Hickey Affidavit, Exhibit 4.

        Accordingly, the parties, through four distinct binding documents—the

  2010 Agreement, 2013 Order, 2013 Agreement, and 2016 Agreement—agreed

  and reaffirmed their obligations to one another.


        B.     Maritas has blatantly violated the 2013 Order, and by doing so,
               has also violated the 2010, 2013, and 2016 Agreements.


        As recently as the 2016 Agreement, Maritas specifically averred that he had

  “no possession or access to any SPFPA records or other materials” and to the extent

  he did so before, “he has permanently destroyed any such paper and/or permanently
                                             7
Case 2:13-cv-11734-NGE-DRG ECF No. 122, PageID.1457 Filed 07/09/21 Page 11 of 16




  deleted any such electronic record….” Exhibit 4, para. 2. It turns out Maritas was

  not truthful in either statement.

         Maritas is the Executive Director of the Law Enforcement Officers Security

  Union (LEOSU), a small rival union that has populated its ranks by raiding the

  SPFPA for members. Exhibit 5, U.S. Department of Labor Form LM-4. Martias

  and    the     LEOSU    operate     several       websites,   including   among   others,

  www.LEOSU.org, www.LEOSPBA.org and www.LEOSUDC.org.                          Maritas is

  identified on these websites as the Organizing Director.


         1. Maritas continues to use SPFPA’s name and acronym and retained

               possession of SPFPA photographs and other images.


         Martias and his union the LEOSU and its multiple variations repeatedly have
  used and continue to use the SPFPA’s property and its name/acronym on their
  websites. This includes photographs and other materials owned by the SPFPA that
  Maritas in the 2016 Settlement Agreement claimed he did not possess and if he had
  previously, had destroyed. See materials from LEOSU websites in Hickey Affidavit
  Exhibits 6, 7, 8, 9 and 10. By engaging in this conduct in violation of the 2013
  Order, as well as the 2010, 2013, and 2016 Agreements, Maritas has harmed SPFPA
  by depriving SPFPA of the benefits of stipulating to/entering into those agreements
  in the first place.
         Earlier this year counsel for SPFPA wrote to counsel for the LEOSU
  demanding that certain SPFPA images be removed and destroyed. The Maritas
  founded and controlled LEOSU removed a SPFPA owned photograph from one but
                                                8
Case 2:13-cv-11734-NGE-DRG ECF No. 122, PageID.1458 Filed 07/09/21 Page 12 of 16




  not all locations, did not remove other SPFPA owned photographs or images that
  today remain on the websites, and refused to provide confirmation that the images
  were destroyed. See the exchange of letters attached as Exhibits 1, 2 and 3 to Exhibit
  B, Affidavit of Scott A. Brooks. Note that while Exhibit 2, the letter from Maritas
  counsel Nunley, states that the photo identified in Exhibit 1 would be removed, in
  fact it was not removed from all Maritas controlled LEOSU websites, see Hickey
  Affidavit Exhibit 8. Similarly, the violation identified in Brooks Affidavit Exhibit 3
  remain on the website; see Hickey Affidavit Exhibit 6.

        2. Maritas retained possession of and continues to use SPFPA member

           private contact information.


        In addition to continuing to use the SPFPA name and acronym, as well as
  retaining possession and using SPFPA images, while attempting to raid the SPFPA,
  Maritas has used private email addresses of SPFPA members that he only would
  have had access to while he worked for the SPFPA but not since.
        For example, earlier this year, on January 23, 2021, Maritas sent out a mass
  email raising a false alarm regarding one of SPFPA local members’ most guarded
  resources: their retirement funds. Maritas suggested that SPFPA local members
  “check [their] 401k balances to make sure it is correct….” Hickey Affidavit 11. This
  email to private email addresses revealed that Maritas has maintained SPFPA
  property – contact information - that he had agreed to return without keeping any
  copies or otherwise claimed he destroyed. One of the SPFPA (former) local union
  officers who received the email even commented on Maritas’ reputation for failing
  to honor his commitments and further to ignore the obligation to speak truthfully,


                                            9
Case 2:13-cv-11734-NGE-DRG ECF No. 122, PageID.1459 Filed 07/09/21 Page 13 of 16




  writing “I’m not surprised Marit[a]s still has my email address”. Further, he believed
  that other members of the local union also received the Maritas email. Exhibit 11.
         Maritas has no defense for violating this Court’s Order or the parties’
  Agreements. Accordingly, SPFPA asks that this Court reopen SPFPA’s previous
  cases against Maritas, enforce this Court’s own Order, and sanction Maritas for his
  violative conduct which necessitated this Motion.

  III.   LEGAL ANALYSIS
         A.    The Court should enforce the 2013 Order, which serves as the
               basis for the 2013 and 2016 Agreements.

         “It is well established that courts retain the inherent power to enforce
  agreements entered into in settlement of litigation pending before them.”
  Bamerilease Cap. Corp. v. Nearburg, 958 F.2d 150, 152 (6th Cir. 1992). This
  inherent power derives from “the policy favoring the settlement of disputes and the
  avoidance of costly and time consuming litigation.” Kukla v. Nat’l Distillers Prods.,
  Co., 483 F.2d 619, 621 (6th Cir. 1973). “Agreements settling litigation are solemn
  undertakings, invoking a duty upon the involved lawyers, as officers of the court, to
  make every reasonable effort to see that the agreed terms are fully and timely carried
  out.” Aro Corp. v. Allied Witan Co., 531 F.2d 1368, 1372 (6th Cir. 1976). As such,
  courts should uphold settlements whenever equitable and policy considerations
  allow. See id.
         Indisputably, this Court entered the 2013 Order—to which both parties
  stipulated—and equally indisputably, Maritas breached the 2013 Order. The 2013
  Order barred Maritas from using SPFPA’s name or acronym, but Maritas used it in
  various ways, including to worry SPFPA local members about their retirement funds
  and to advertise for his own rival union. The 2013 Order explicitly stated that Maritas
                                            10
Case 2:13-cv-11734-NGE-DRG ECF No. 122, PageID.1460 Filed 07/09/21 Page 14 of 16




  was to return all SPFPA property and records to SPFPA, but Maritas kept copies of
  contact information, photographs and other images. If SPFPA had known that
  Maritas would violate the 2013 Order, SPFPA never would have stipulated to it itself.
  See Fed. R. Civ. P. 60(b)(6) (“court may relieve a party . . . from a final judgment,
  order, or proceeding for . . . any other reason that justifies relief”).
         The 2013 Agreement and 2016 Agreement incorporate the 2013 Order, so
  Maritas is in breach of both of those Agreements for the same reasons he is in breach
  of the 2013 Order. (2013 Agreement: “Defendant shall honor all terms of the Court’s
  Stipulated Order Enforcing Agreement [2013 Order]”, Hickey Affidavit Exhibit 3,
  para. 5); (2016 Agreement: “Defendant shall honor the terms of the June 18, 2013
  Settlement Agreement that do not have a temporal limitation”, Hickey Affidavit
  Exhibit 4, para. 3 ).

         B. The Court should sanction Maritas for his violative misconduct.

         Courts have inherent authority to impose independent sanctions. Chambers v.
  NASCO, Inc., 501 U.S. 32, 43-50 (1991). Courts should invoke this inherent
  authority when the party to be sanctioned acted in bad faith or engaged in conduct
  tantamount to bad faith. First Bank of Marietta v. Hartford Underwriters Ins. Co.,
  307 F.3d 501, 517 (6th Cir. 2002); Roadway Express, Inc. v. Piper, 447 U.S. 752,
  767 (1980). After such a finding, a court “should not shrink from exercising [its
  power] when sanctions are justified by the circumstances.” Stalley v. Methodist
  Healthcare, 517 F.3d 911, 920 (6th Cir. 2008).
         SPFPA is also entitled to its costs and attorney fees for bringing this action to
  again enforce 2013 Order. See Hickey Affidavit Exhibit 1, para. 4, Exhibit 3, para.
  8 and Exhibit 4, para. 5.

                                              11
Case 2:13-cv-11734-NGE-DRG ECF No. 122, PageID.1461 Filed 07/09/21 Page 15 of 16




        Based on the facts and arguments above, there is no doubt that Maritas’s
  refusal to abide by the 2013 Order and the 2010, 2013 and 2016 Agreements
  constitutes bad faith, and the Court should sanction him accordingly.

  IV.   CONCLUSION

        For the reasons set forth above, the Court should grant SPFPA’s Motion and
  grant the relief requested.


  Date: July 8, 2021

                                               Respectfully submitted,


                                               By: /s/ Scott A. Brooks
                                               Scott A. Brooks (P35773)

                                               /s/ Matthew J. Clark
                                               Matthew J. Clark (P76690)

                                               GREGORY, MOORE, BROOKS &
                                               CLARK, P.C.
                                               Attorneys for Plaintiff
                                               28 W. Adams Avenue, Suite 300
                                               Detroit, MI 48226
                                               Tel: (313) 964-5600
                                               matt@unionlaw.net
                                               scott@unionlaw.net




                                          12
Case 2:13-cv-11734-NGE-DRG ECF No. 122, PageID.1462 Filed 07/09/21 Page 16 of 16




                             CERTIFICATE OF SERVICE
        I hereby certify that on July 9, 2021 I electronically filed the foregoing paper
  with the Clerk of the Court using the ECF system which will send notification of
  such filing to all counsel of record, including counsel for Defendants. A copy was
  also sent by first class mail to Plaintiff’s address of record, to:

                      Steven Angelo Maritas
                      165 Stuyvesant
                      Merrick, NY 11566


                                                   Respectfully submitted,

                                                   /s/ Matthew J. Clark
                                                   Matthew J. Clark (P76690)
                                                   GREGORY, MOORE, BROOKS &
                                                   CLARK, P.C.
                                                   Attorneys for Plaintiff
                                                   28 W. Adams Avenue, Suite 300
                                                   Detroit, MI 48226
                                                   Tel: (313) 964-5600
                                                   Email: matt@unionlaw.net




                                              13
